[Cite as State v. Unik, 2012-Ohio-307.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                       C.A. No.      11CA009996

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
PAUL A. UNIK, JR.                                   COURT OF COMMON PLEAS
                                                    COUNTY OF LORAIN, OHIO
        Appellant                                   CASE No.   09CR078906

                                  DECISION AND JOURNAL ENTRY

Dated: January 30, 2012



        CARR, Presiding Judge.

        {¶1}     Paul Unik, Jr. appeals the judgment of the Lorain County Court of Common

Pleas. This Court affirms.

                                               I.

        {¶2}     On August 26, 2009, Unik was indicted by the Lorain County Grand Jury on one

count of theft in Case No. 09CR078906. His case was subsequently consolidated with Case Nos.

and 09CR079260 and 09CR078947 and the matter proceeded under Case No. 09CR078906. On

May 11, 2010, Unik appeared in the trial court and entered a plea of guilty to seventeen theft

offenses, as well as one count of engaging in a pattern of corrupt criminal activity. Unik

received an aggregate four-year sentence, which the trial court ordered to be served

consecutively to a prison sentence Unik received for a conviction in Medina County.

        {¶3}     On March 14, 2011, Unik filed a motion for judicial release in Case No.

09CR078906. On March 23, 2011, the trial court issued a journal entry denying the motion.
                                                 2


Inexplicably, the trial court issued a journal entry on March 30, 2011, indicating that a hearing

would be held on Unik’s motion for judicial release on April 25, 2011. Subsequently, on April

25, 2011, the trial court issued a journal entry noting that a hearing had been held and that the

motion was denied.

       {¶4}    Unik filed a notice of appeal on May 17, 2011.           On appeal, he raises one

assignment of error.

                                                II.

                                  ASSIGNMENT OF ERROR

       TRIAL COURT ERRED WHEN IT BREACHED THE CONTRACT WITH
       APPELLANT FOR JUDICIAL RELEASE[.]

       {¶5}    In his sole assignment of error, Unik argues that the trial court erred in denying

his motion for judicial release when he had made a plea agreement that he would be granted

judicial release after six months. This Court disagrees.

       {¶6}    This Court must first determine whether it has jurisdiction to consider this matter.

Generally, the denial of a motion for judicial release is not a final, appeal order. State v. Woods,

141 Ohio App. 3d 549, 550 (9th Dist.2001).            In interpreting the Supreme Court of Ohio’s

decision in State ex rel. Rowe v. McCown, 108 Ohio St. 3d 183, 2006-Ohio-548, however, this

Court held that an exception to the general rule exists under circumstances where the defendant’s

argument is that the State breached the plea agreement. State v. Jimenez, 9th Dist. No. 24609,

2009-Ohio-4337, at ¶ 6. As Unik appeals on the basis that the denial of his motion for judicial

release constituted a breach of his plea agreement, this Court has jurisdiction to consider his

appeal. Id.

       {¶7}    In support of his assignment of error, Unik asserts that he entered a plea of guilty

with the understanding that he would receive a four-year prison sentence with judicial release as
                                                 3


provided by R.C. 2929.20 after serving six months. The State, in response, argues that Unik

never reached a plea agreement with the State and that the trial court properly denied his motion.

This Court has repeatedly held that “it is the duty of the appellant to ensure that the record on

appeal is complete.” State v. Daniels, 9th Dist. No. 08CA009488, 2009-Ohio-1712, at ¶ 22,

quoting Lunato v. Stevens Painton Corp., 9th Dist. No. 08CA009318, 2008-Ohio-3206, at ¶ 11.

“Where the record is incomplete because of appellant’s failure to meet his burden of providing

the necessary record, this Court must presume regularity of the proceedings and affirm the

decision of the trial court.” State v. Jones, 9th Dist. No. 22701, 2006-Ohio-2278, at ¶ 39, citing

State v. Vonnjordsson, 9th Dist. No. 20368, 2001 WL 753273, (July 5, 2001). Here, Unik has

not provided this Court with the transcript from the plea hearing, nor has he provided this Court

with the transcript from the hearing on his motion for judicial release. It follows that this Court

must presume regularity in the trial court’s proceedings and affirm the judgment of the trial

court. See Jones at ¶ 39.

       {¶8}    The assignment of error is overruled.

                                                III.

       {¶9}    Unik’s assignment of error is overruled. The judgment of the Lorain County

Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                4


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    DONNA J. CARR
                                                    FOR THE COURT



WHITMORE, J.
MOORE, J.
CONCUR


APPEARANCES:

PAUL UNIK, JR., pro se, Appellant.

DENNIS P. WILL, Prosecuting Attorney, and MARY R. SLANCZKA, Assistant Prosecuting
Attorney, for Appellee.